Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 12 July 1807
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


                        
                            Monsieur le Président
                     
                            Paris 12 juillet 1807.
                        
                        Ma lettre vous sera remise par Mr. de Montarby, qui sera aussi porteur de quelques lettres de Mr. de la
                            Fayette dont il est parent.
                        Il est envoyé en Amérique par les Propriétaires du vin le plus parfait qu’il y ait en France; et il y va voir
                            pour son propre compte combien la retraite loin de l’Europe peut avoir de douceur.—Je vous prie de le traiter avec quelque
                            bienveillance.
                        Son voyage m’offre l’occasion heureuse de vous écrire avec une liberté presque entiere.
                        Je suis extrêmement affligé, et tous les Amis du Genre humain le sont comme moi, de trouver dans les journaux
                            que vous ne voulez pas être réélu.
                        S’il est encore possible que vous changiez cette résolution, je me mets à vos pieds pour que vous restiez en
                            concurrence, d’où suivra certainement que vous resterez en place.
                        Mr. Madison a beaucoup d’esprit et de lumieres;
                        Mr Munroë a beaucoup de courage et de vertu;
                        Tous deux ont beaucoup de patriotisme.
                        Mais le partage des voix entre aux peut faire passer un candidat du parti opposé, ce qui serai un grand
                            malheur.—Et puis sans faire tort à aucun candidat, ni à aucun parti, vous ne pouvez vous dissimuler que vous êtes le plus
                            grand Homme d’Etat, si vous n’étes pas le seul véritable Homme d’Etat de votre Pays.
                        J’ai vu avec regret que votre Congrès avait refusé la fondation d’une Université: ce qui aurait êté bien
                            important pour vous former des Citoyens qui reunissent les divers talens necessaires à une Republique jeune, unique et
                            menacée. Il faut que tout Republicain soit idoneus pacis bellique rebus agendis. Ils ne doivent pas
                            être comme les sujets des monarques que l’on claquemure exclusivement et arbitrairement dans une seule profession.
                        Que Dieu bénisse vos travaux! Mais étendez les jusqu’à la fin de vos jours.
                        Il faut vous dissimuler encore moins que la position politique, et la sureté, l’indépendance de votre Patrie
                            ne sont nullement exemptes de péril; et qu’il peut n’y avoir rien de trop de vous et de vos Ministres et amis fortement
                            réunis, pour la préserver de malheur.
                        Soit que l’Angleterre se trouve contrainte à refouler sur vous comme sur un azyle forcé ou sur une indemnité,
                            une compensation nécessaire; soit qu’on l’oblige à céder le Canada; soit qu’une nouvelle et très grande puissance
                            maritime s’élève en peu d’années de Cadiz à Pétersbourg; être la seule République du monde, c’est être exposé à un très
                            éminent danger. Devenir monarchie, c’est la chose à laquelle aucun digne Américain ne doit consentir; mais si, comme il y
                            a lieu de le craindre, Aaron Burr reste impuni, c’est aussi la chose à laquelle beaucoup d’Américains indignes voudront
                            successivement concourir, parce qu’il y aura provisoirement de l’argent à gagner, et en perspective des espérances
                            ambitieuses.
                        un fossé de douze cent lieues ne vous suffit pas. Il peut être franchi.
                        Il faut savoir d’avance ce que vous feriez si une ou plusieurs puissantes armées étrangeres entraient sur
                            votre territoire.
                        De ce que vous avez il y a trente ans, moins puissans que vous ne l’êtes, et avec quelque secours des
                            Français, repoussé les Anglais, les Hanovriens, les Hessois, il ne s’en suit pas que de plus fortes armées, Justiez vous
                            les vaincre, ne vous soient une grande calamité, et que la victoire, si elle a lieu, ne doive être cruellement achetée.
                        Mais vous n’êtes pas même préparés à combattre.
                        La maniere actuelle de faire la guerre ne ressemble pas plus à celle dont vous avez connaissance que celle-là
                            de laquelle vous avez essayé ne ressemble à celle qu’on faisait du tems de Charles quint.
                        La quantite d’artillerie est énorme... et vous êtes presque entierement dénués de Canon.
                        C’est un de vos premiers besoins qu’il faut remplir. Vous avez des mines de cuivre excellentes. Il faut avoir
                            des Compagnies qui les exploitent; et une fabrique de canons très active, ou deux, ou trois.
                        Vous n’avez pas même assez de fusils; et surtout de fusils de guerre du même calibre.—Il faut que votre
                            milice en soit complettement armée.
                        Vous avez eu une excellente pensée qui est de former dans cette milice un corps de trois cent mille hommes
                            qu’on puisse rendre aisément disponible. Ce projet doit être exécuté.
                        Ce corps d’elite, au moins, doit être exercé à des marches rapides: une des principales épithetes de Mars est
                                gradivus.—Les Russes ont prouvé qu’ils ne peuvent pas marcher comme les Français, qui ont fait
                            des marches de dix-huit, de vingt, de vingt-huit lieues, plus de quatre vingt milles et combattre
                            en arrivent.
                        Je ne vous les demande pas si longues, elles exténuent trop les hommes. Mais il les faut extrêmement vives
                            les jours d’affaires.—Il en est une que les Européens ne faut point
                            encore, qui serait bien et utilement exécutèe par des soldats Républicains défendant leur pays: c’est de gagner un poste à
                            toute course Libre et sans aucun ordre, et de s’y reformer en bataille dans un instant.
                        Dans l’infanterie un rang de piquiers est très avantageux; ces piquiers au troisieme rang, et dont le fer
                            déborde les bayonnettes, donnent beaucoup de solidité aux bataillons, arrêtent l’impétuosité de l’ennemi, coutent moins
                            que les fusiliers, et donnent l’avantage de ne confier les fusils qu’à ceux qui tirent bien et ne perdent pas leurs
                            balles.
                        Il vous faut de la cavalerie: de la pesante, et encore plus de la légere.
                        Ce n’est pas que si vous avez à faire la guerre, vous ne deviez par dessus tout éviter les batailles.
                        Il faut d’avance, et dans la supposition des divers points d’attaque qui pourraient avoir lieu, choisir les
                            portes; en fortifier quelques uns, avoir des plans et des matériaux prets pour les autres; et s’y défendre comme aux
                            Thermopyles: n’employant les autres troupes qu’à couper les vivres à l’ennemi. Ce n’est que dans les portes avantageux qu’il ne faut point reculer.—En rase campagne, avec des
                            troupes novices devant un adversaire aguerri et manoeuvrier, il faut éviter le combat tant qu’on n’a pas deux à parier
                            contre un pour la victoire.
                        Mais qui fera tout cela, si vous n’y êtes plus?—Vous êtes encore en sureté pour quatre ans; et il les faut
                            pour vous mettre en mesure.—Qui l’occupera pendant quatre ans de suite de la même pensée, sans éclat, avec une habile
                            co-ordination de tous les moyens?
                        Vous me direz que vous n’ètes plus jeune—qu’importe! Il faut mourir debout.—J’ai
                            trois ans de plus que vous, et Dieu me préserve de donne ma démission du bien public.—Dandolo avait quatre vingt-un ans et il êtait aveugle et il n’avait jamais êté qu’un
                                jurisconsulte, quand il a fait la gloire et la puissance de
                            venise.—Jefferson n’en a que soixante quatre: Il y en a trente qu’il a fait la déclaration de
                            l’indépendance; il a ête Ambassadeur et ministre d’Etat, et vice-Président; et il a comme Président sept ans d’un rêgne
                            utile et glorieux. Il a une vertu pure, un grand sang-froid, une haute capacité, un ferme courage.—Mon respect à Thomas Jefferson, et tous mes voeux pour la prolongation de son gouvernement.—Je serai près de lui
                            l’année prochaine.
                        
                            DuPont (de Nemours)
                        
                    